DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-17, 20, 29 and 57 are pending and are examined herein.

Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see
37 C.F.R. 1.56).	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 57 is rejected under 35 U.S.C. 101 because the claimed invention(s) are directed to one or more judicial exceptions (i.e., product of nature, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 57 is drawn to a kit comprising nucleotides, and other naturally occurring products such as polymerases and buffers.  Claim 57 requires DNA oligonucleotides, an RNA ligase, a DNA ligase and a buffer, which are all naturally occurring.  DNA oligonucleotides are small portions of DNA molecules which could reasonably be a part of the human genome or other organism’s genome, therefore it is 
For further information, please see the latest revision of MPEP 2104-2106 {Patent Subject Matter Eligibility Under 35 U.S.C. 101}, including MPEP 2106.04 {Eligibility Step 2A: Whether a Claim is Directed to a Judicial Exception} and 2106.05 {Eligibility Step 2B: Whether a Claim Amounts to Significantly More}, as well as the guidance on Subject Matter Eligibility, including the 2019 Guidance issued Jan. 7, 2019, and the October 2019 Update, provided on the USPTO website at
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-mattereligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Makarov et al.
Claim(s) 1-6, 8-12, 14-17, 20 and 57 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Makarov et al. (US 7,270,958 B2, published 09/18/2007).
Regarding claim 1, Makarov teaches a method for analyzing nucleic acids comprising (e.g. see abstract)
(a) incubating a nucleic acid with a polymerase and a ddNTP under conditions sufficient to fill in one or more single-stranded nicks in the nucleic acid (e.g. col. 62, lines 43-48), 
(b) treating the nucleic acid to convert a nucleic acid modification into a single-stranded nick, thereby generating a nicked nucleic acid (e.g. col. 49, lines 41-43; “to produce an abasic site at one or more positions in the nucleic acid.  These abasic sites can be converted to nicks or breaks”).
(c) incubating the nicked nucleic acid with a polymerase and alpha-thio-dNTPs under conditions sufficient to generate a phosphorothioate-labeled nucleic acid fragment (e.g. Col. 55, 3rd para.; “Alternatively, an asymmetric PCR reaction can incorporate a phophorothiolated nucleotide analog into one or more of the two DNA strands”, which reads on the claim for alpha-thio-dNTPS.  Also, col.15, lines 43-49; “In embodiments where the break in the substantially double stranded nucleic acid template is a nick that comprises, or is reacted to comprise, a 3' hydroxyl group, the effective polymerase will 
(d) mapping the phosphorothioate-labeled nucleic acid fragment onto a genomic map corresponding to a source of the nucleic acid (e.g. col. 71, 3rd para.)
	Regarding claim 2, Makarov teaches wherein the ddNTP is dideoxycytidine (e.g. col. 49, last para.; “This terminates growth of the new DNA strand at one of the positions that was formerly occupied by dA, dT, dG, or dC by incorporating…ddC”).
Regarding claim 3, Makarov teaches wherein the treating of step (b) is enzymatically treating (e.g. col. 49, lines 42-44; “treatment with additional enzymes”).
	Regarding claim 4, Makarov teaches wherein the polymerase is DNA polymerase I (e.g. col. 67, 2nd para.; “DNA polymerase I”).
	Regarding claim 5, Makarov teaches wherein the nucleic acid is DNA (e.g. col. 43, 4th para.)
	Regarding claim 6, Makarov teaches wherein the nucleic acid modification is a phosphorothioate modification (e.g. col 65, lines 40-42; “in principle any base analog partially resistant to exonuclease (such as phosphorothiolates...) can be used”).
	Regarding claim 8, Makarov teaches wherein the nucleic acid modification is a DNA damage modification (e.g. col. 9, last para.)
	Regarding claim 9, Makarov teaches wherein the nucleic acid modification is a nucleic acid secondary structure (e.g. col. 52, 2nd para.)
	Regarding claim 10, Makarov teaches wherein the phosphorothioate- labeled nucleic acid fragment is 100-1000 nucleotides in length, optionally 100-500 nucleotides in length (e.g. col. 76, example 3; “human DNA, plasmid constructs with 100 b, 170b and 220b overhangs”).
	Regarding claim 11, Makarov teaches a method for detecting and mapping one or more modifications in a DNA sample (e.g. see abstract) comprising 
(a) incubating a DNA sample with DNA polymerase I (e.g. col. 45, lines 55-57) and dideoxycytidine under conditions sufficient to fill in and/or block existing single-stranded nicks in the DNA sample (e.g. 49, lines 58-61),Application No.: 16/248,729- 5 - Docket No.: M0656.70437US01 Confirmation No. 3665 
(b) treating the DNA sample to convert existing DNA modifications into single-stranded nicks, optionally wherein said treating is enzymatically, chemically or mechanically treating, thereby generating nicked DNA (e.g. col. 49, lines 42-44), 
rd para.; “Alternatively, an asymmetric PCR reaction can incorporate a phophorothiolated nucleotide analog into one or more of the two DNA strands”, which reads on the claim for alpha-thio-dNTPS.  Also, col.15, lines 43-49; “In embodiments where the break in the substantially double stranded nucleic acid template is a nick that comprises, or is reacted to comprise, a 3' hydroxyl group, the effective polymerase will generally either have 5' to 3' exonuclease activity or strand displacement activity, or both.  Effective polymerases in these categories include, for
example, E. coli DNA polymerase I”).,), optionally wherein said fragments are at least 100-500 nucleotides in length (e.g. col. 76, example 3), 
(d) incubating the DNA sample with nuclease P1 or an endo- or exo-nuclease that does not cleave phosphorothioate-labeled DNA fragments (e.g. col. 55, 3rd para.), 
(e) isolating the phosphorothioate-labeled DNA fragments (e.g. col.  50, 3rd para.)
(f) amplifying and sequencing the phosphorothioate-labeled DNA fragments to generate sequencing reads and (e.g. col. 55, 3rd para.)
(g) mapping the sequencing reads onto a genomic map of the source of the DNA sample (e.g. col. 4, lines 40-44).
Regarding claim 12, Makarov teaches wherein the DNA modification is a phosphorothioate modification (e.g. col. 55, 3rd para.).
	Regarding claim 14, Makarov teaches wherein the DNA modification is a DNA damage modification (e.g. col. 32, lines 23-25; “Damage site”).
	Regarding claim 15, Makarov teaches wherein the DNA modification is a nucleic acid secondary structure (e.g. col. 52, 2nd para.).
Regarding claim 16, Makarov teaches a method for detecting and mapping (e.g. see abstract) one or more nucleic acid lesions in a nucleic acid sample comprising (e.g. col 69, 5th para.; “The landmarks that can be mapped using long-range SR reactions include…(f)specific types of lesions, such as thymidine dimers”).
(a) incubating a nucleic acid sample with a polymerase and alpha-thio-dNTPs under conditions sufficient to generate a phosphorothioate-labeled nucleic acid fragment (e.g. Col. 55, 3rd para.; “Alternatively, an asymmetric PCR reaction can incorporate a phophorothiolated nucleotide analog into one or more of the two DNA strands”, which reads on the claim for alpha-thio-dNTPS.  Also, col.15, lines 43-49; “In embodiments where the break in the substantially double stranded nucleic acid template is a nick that comprises, or is reacted to comprise, a 3' hydroxyl group, the effective polymerase will generally either have 5' to 3' exonuclease activity or strand displacement activity, or both.  Effective polymerases in these categories include, for example, E. coli DNA polymerase I”).
(b) removing unlabeled nucleic acids under conditions that specifically degrade said unlabeled nucleic acids and do not degrade the phosphorothioate-labeled nucleic acid fragment (e.g. col. 65, lines 9-10; “causes the 3' end of the strand to be degraded until the…thiolated linkage is reached”).
	Regarding claim 17, Makarov teaches wherein the polymerase is DNA polymerase I (e.g. col. 45, lines 55-57).
	Regarding claim 20, Makarov teaches a kit comprising alpha-thio-dNTPs, ddNTP (e.g. col. 74, 2nd para.; in Example 1 the use of “dNTPs” and “dATP”).
	Regarding claim 57, Makarov teaches a kit comprising DNA oligonucleotides (e.g. col 72, 3rd para.; “kit”…”oligonucleotides”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Makarov et al. and Nishida et al.
Claims 1-17, 20 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Makarov et al. (US 7,270,958 B2, published 09/18/2007) as applied to claims 1-6, 8-12, 14-17, 20 and 57 above, and further in view of Nishida et al. (PGPub US 2017/0321210 A1, published 11/09/2017).
Regarding claims 7 and 13, Makarov teaches the methods of claims 1 and 11, however, it is noted the reference does not teach wherein the DNA modification is a methyl5C modification, optionally wherein said nucleic acid modification is converted into a single- stranded nick using TET or TDG enzyme that converts a methyl5C to an abasic site and an AP endonuclease that converts abasic sites to single-stranded nicks capable of nick translation.

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application, to modify Makarov’s invention with the teachings of Nishida to use a methyl5C modification.  One would have been motivated to do so because Nishida teaches it as an example of increasing versatility as a genome editing technique, as per Nishida, [0071].  The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Makarov and Nishida are in the same field of endeavor of nucleic acid analysis.
Allowable Subject Matter
	Claim 29 is allowable.  The prior art does not teach or fairly suggest all limitations of this claimed invention.
Conclusion
	Claims 1-17, 20 and 57 are rejected, while 29 is allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639